                      IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION




OLD REPUBLIC NATIONAL TITLE
INSURANCE COMPANY,
                    Plaintiff,                        Civil Action No. 2:20-cv-62-FL
                                                        CONSENT JUDGMENT
       vs.

BEVERLY K. WELLS,

                              Defendant.



       Pursuant to the Motion for Entry of Consent Judgment filed herein, the parties to this

action have agreed to resolve the claims asserted in the complaint and counterclaims as set forth

below. Therefore, with the consent of the parties, the Court hereby makes the following findings

of fact, conclusions of law and orders and decrees as follows:

                                      FINDINGS OF FACT

                                        Procedural Status

       1.      Plaintiff, Old Republic National Title Insurance Company (“ORT”) instituted the

instant action with the filing of the complaint on August 28, 2020, seeking reformation of a title

insurance policy and entry of a declaratory judgment.


       2.      Defendant, Beverly K. Wells (“Beverly Wells” or Defendant), filed a timely

answer opposing the relief sought and asserting counterclaims.


       3.      Plaintiff filed a timely reply to Defendant’s counterclaims.
                                    The Title Insurance Policy at Issue


        4.     On or about August 1, 2013, by deed recorded in Book 1937 at Page 117 of the

Dare County, North Carolina Public Registry, Michael Wells acquired title to certain real

property commonly known as 37 Sailfish Drive, Manteo, North Carolina and more particularly

described in the deed (the “Property”).


        5.     Michael Wells married defendant Beverly Wells in 2016.


        6.     In or about October of 2016 Michael Wells and Beverly Wells sought to obtain a

construction loan from Branch Banking & Trust Company, in order to construct a house on the

Property.


        7.     Attorney W. Jay Wheless, (“Wheless”) of the law firm Wheless & Wheless,

PLLC, was retained by Michael Wells to represent him in conjunction with the closing of this

loan.


        8.     At the time Wheless was retained to represent Michael Wells, Michael Wells

continued to hold sole title to the Property.


        9.     On October 27, 2016, The Title Company of North Carolina, as the agent for

ORT, issued a Commitment for Title Insurance (the “Commitment”) reflecting, correctly, that

title to the Property was vested solely in Wells and whereby it committed, if certain requirements

of the Commitment were met, to issue an Owner’s policy of title insurance to Wells, only.


        10.    The closing for the construction loan transaction took place on or about

November 18, 2016.
       11.     Following the closing, Wheless submitted a Final Title Opinion to The Title

Company of North Carolina. The Final Title Opinion correctly reflected that Wells was the sole

owner of the Property.


       12.     In reliance on the Final Title Opinion, The Title Company of North Carolina, as

the agent for ORT, issued Owner’s Policy of Title Insurance Number OX604953, in the amount

of $293,0235, with an effective date of November 18, 2016 (the “Policy”).


       13.     At the time the Policy was issued, Wells, only, held title to the Property, the

Commitment pursuant to which the Policy was issued, was only for the issuance of an owner’s

policy to Wells, there had been no conveyance of any interest in the Property to Beverly Wells,

and the Final Title Opinion, submitted to obtain the issuance of an owner’s policy, correctly

reflected that Wells was the sole owner of the Property.


       14.     As a result of a mutual mistake of the parties or a scrivener’s error the Policy

mistakenly and incorrectly stated that title to the Property was vested in “Michael Wells and

wife, Beverly Kay Wells” and mistakenly identified the name of the insured as “Michael Wells

and wife, Beverly Kay Wells”, when the Policy should have stated that title to the Property was

vested in “Michael Wells”, only, and that the name of the insured was “Michael Wells”, only.


       15.     Michael Wells died, testate, on November 25, 2018 and his Will was probated in

Dare County Estate File 19-E-385.


       16.     On or about June 11, 2020, Beverly Wells made a claim under the Policy (Claim

Number 340999) (the “Claim”).
          17.   A dispute arose between the parties regarding whether Defendant was an insured

under the Policy and whether there was coverage for the Claim, and as a result this action was

commenced.


          18.   The Parties have reached an agreement to resolve the outstanding issues with

respect to the claims and counterclaims asserted in this action.


                WHEREBY, with the consent of the parties, it is hereby ORDERED,

ADJUDGED, DECREED and DECLARED as follows



          1.    The Policy is reformed to state that (as of the date of the Policy): “Title to the

Property is vested in: Michael Wells” and to correct the name of the insured as follows: “Name

of Insured: Michael Wells” and such reformation relates back to the date of the issuance of the

Policy;


          2.    The Court declares that Defendant Beverly Wells is not an insured under the

Policy, as such the Policy does not provide coverage for the Claim, and ORT has no duty to

indemnify or defend Beverly Wells with respect to the Claim;


          3.    Beverly Wells’ Counterclaims are dismissed with prejudice;


          4.    The parties shall bear their own costs, including attorney fees.

 SO ORDERED, this the 29th day of June, 2021.

                                                      _______________________________
                                                      Louise W. Flanagan
                                                      United States District Court Judge
CONSENTED TO:


CARRUTHERS & ROTH, P.A.

By: /s/ Rachel S. Decker
Rachel S. Decker/N.C. State Bar No. 22020
Attorneys for Defendant
235 N. Edgeworth St. (27401)
Post Office Box 540
Greensboro, North Carolina 27402-0540
Telephone: 336-379-8651
Email: rsd@crlaw.com




OFFIT KURMAN, P.A.

By:/s/ Zipporah B. Edwards
Zipporah B. Edwards/ N.C. State Bar No. 20838
Attorneys for Plaintiff
2600 One Wells Fargo Center
301 South College St.
Charlotte, NC 28202
Telephone: 704- 377-2500
Email: zip.edwards@offitkurman.com




       4850-1320-3945, v. 1
